                 Case 5:19-cv-01485-SVK Document 49 Filed 04/29/20 Page 1 of 7




 1   James Fitzpatrick, Esq. (SBN: 129056)
     Charles Swanston, Esq. (SBN: 181882)
 2   FITZPATRICK & SWANSTON
     555 South Main Street
 3
     Salinas, CA 93901
 4   Telephone: (831) 755-1311
     Facsimile: (831) 755-1319
 5
     Larry W. Lee (SBN 228175)
 6
     Max W. Gavron (SBN 291697)
 7   DIVERSITY LAW GROUP, P.C.
     515 S. Figueroa Street, Suite 1250
 8   Los Angeles, California 90071
     Telephone: (213) 488-6555
 9
     Facsimile: (213) 488-6554
10
     Attorneys for Plaintiff
11   JAVIER MENDOZA on behalf of himself and all
     other similarly situated employees
12
13
                                   UNITED STATES DISTRICT COURT
14
                                  NORTHERN DISTRICT OF CALIFORNIA
15
16   JAVIER MENDOZA on behalf of himself           Case No. 19-cv-01485-SVK
     and all other similarly situated employees,
17
                                                   [PROPOSED] ORDER GRANTING
18                   Plaintiff,                    PLAINTIFF’S MOTION FOR
                                                   PRELIMINARY APPROVAL OF CLASS
19          v.                                     ACTION SETTLEMENT
20
     NATIONAL VISION, INC.; and DOES 1 to          Date:        May 19, 2020
21   100, inclusive,                               Time:        10:00 A.M.
                                                   Courtroom:   6, 4th Floor
22                   Defendants.                   Judge:       Hon. Susan van Keulen
23
24
25
26
27
28
                                                   1

       [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR PRELIMINARY APPROVAL OF
                               CLASS ACTION SETTLEMENT
                 Case 5:19-cv-01485-SVK Document 49 Filed 04/29/20 Page 2 of 7




 1                                         [PROPOSED] ORDER

 2          Plaintiff Javier Mendoza (“Plaintiff” or “Class Representative”), having made an

 3   application pursuant to Fed. R. Civ. P. Rule 23(e) for entry of an order (a) preliminarily

 4   approving the settlement of the litigation pursuant to the Settlement Agreement and Release of

 5   Claims (the “Agreement”); (b) conditionally certifying the Settlement Class for purposes of

 6   proceedings in connection with the final approval of the Agreement; (c) approving the form of

 7   Notice of Class Action Settlement and directing the manner of delivery thereof; (d) approving

 8   Larry W. Lee and Max W. Gavron of Diversity Law Group, James Fitzpatrick of Fitzpatrick &

 9   Swanston as Class Counsel and Plaintiff as Class Representative.

10          IT IS HEREBY ORDERED THAT:

11          1.       All defined terms contained herein shall have the same meaning as set forth in the

12   Agreement executed by the Parties and filed with this Court.

13          2.       The Agreement is hereby PRELIMINARILY APPROVED as appearing on its

14   face to be fair, reasonable, and adequate and to have been the product of serious, informed, and

15   extensive arm’s-length negotiations among the Plaintiff and Defendant National Vision, Inc.

16   (“Defendant” or “NVI”) (Plaintiff and Defendant collectively referred to as the “Parties”). In

17   making this preliminary finding, the Court considered the nature of the claims, the relative

18   strength of Plaintiff’s claims, the amounts and kinds of benefits paid in settlement, the allocation

19   of settlement proceeds among the class members, and the fact that a settlement represents a

20   compromise of the Parties’ respective positions rather than the result of a finding of liability at

21   trial. The Court further preliminarily finds that the terms of the Agreement have no obvious

22   deficiencies and do not improperly grant preferential treatment to any individual class member.

23          3.       Pursuant to Federal Rule of Civil Procedure 23(a) and 23(b)(3), the Court

24   conditionally certifies the Settlement Class defined as the following:

25                   All current and former employees who were employed by National
                     Vision, Inc. within the State of California in a non-exempt, hourly
26                   position at any time from November 13, 2014, through May 31,
                     2020.
27
            The Court finds preliminarily, and for purposes of proceeding pursuant to Fed. R. Civ. P.
28
                                                       2

       [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR PRELIMINARY APPROVAL OF
                               CLASS ACTION SETTLEMENT
                 Case 5:19-cv-01485-SVK Document 49 Filed 04/29/20 Page 3 of 7




 1   Rule 23(e), that the number of class members is sufficiently numerous, the class members are

 2   ascertainable based on the Defendant’s records, the Plaintiff’s claims are typical of those in the

 3   class, and that there is adequate and fair representation. Accordingly, the Settlement Class is

 4   hereby CONDITIONALLY CERTIFIED pursuant to Fed. R. Civ. P. 23(e).

 5          4.       Pursuant to Fed. R. Civ. P. 23(g), the Court hereby APPOINTS as Class Counsel

 6   for the Settlement Class Larry W. Lee and Max W. Gavron of Diversity Law Group, and James

 7   Fitzpatrick of Fitzpatrick & Swanston. The Court finds that Class Counsel collectively have

 8   extensive experience and expertise in prosecuting wage and hour class actions.

 9          5.       Plaintiff is approved as the Class Representative for the Settlement Class

10   Members.

11          6.       The Court finds on a preliminary basis that the proposed settlement described in

12   the Agreement (including the monetary provisions, the plan of allocation, the release of claims,

13   the proposed award of attorneys’ fees and costs and the Class Representative Enhancement

14   Payment) falls within the “range of reasonableness” and therefore grants preliminary approval of

15   the Agreement. Based on a review of the papers submitted by the Parties, the Court finds that

16   the Agreement is the result of extensive arm’s-length negotiations conducted after Class Counsel

17   had adequately investigated the claims and became familiar with the strengths and weaknesses of

18   those claims. The assistance of the Court during the settlement process supports the Court’s

19   conclusion that the Agreement is non-collusive.

20          7.       The Court hereby APPROVES Phoenix Settlement Administrators as the Claims

21   Administrator for the purposes of this settlement.

22          8.       A hearing (the “Final Approval and Fairness Hearing”) is hereby SCHEDULED

23   to be held before the Court on September 15, 2020 at 10:00 a.m. in Courtroom 6, Fourth

24   Floor of the San Jose Federal Courthouse, for the following purposes:

25          a.       to determine finally whether the Settlement Class satisfies the applicable

26                   prerequisites for class action treatment;

27          b.       to determine whether the proposed Agreement is fair, reasonable, and

28                   adequate and should be granted final approval by the Court;
                                                       3

       [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR PRELIMINARY APPROVAL OF
                               CLASS ACTION SETTLEMENT
                 Case 5:19-cv-01485-SVK Document 49 Filed 04/29/20 Page 4 of 7




 1          c.       to determine whether the Order of Final Approval as provided under the

 2                   Agreement should be entered, and to determine whether the Releasees

 3                   should be released of and from the Released Claims as provided in the

 4                   Agreement;

 5          d.       to determine whether the proposed plan of allocation of the Class

 6                   Settlement Amount is fair and reasonable and should be approved by the

 7                   Court;

 8          e.       to finally consider Plaintiff’s application for the Class Representative

 9                   enhancement payment;

10          f.       to finally determine whether Class Counsel’s application for an award of

11                   attorneys’ fees and costs is fair, reasonable, and adequate and should be

12                   approved by the Court;

13          g.       to determine that the Claims Administrator’s costs should be paid from the

14                   Class Settlement Amount; and

15          h.       to rule upon such other matters as the Court may deem appropriate.

16          9.       The form of Class Notice is hereby APPROVED. No later than fifteen (15)

17   calendar days after the Court grants preliminary approval of this Settlement Agreement, NVI

18   shall provide the Settlement Administrator with the following information regarding the

19   Settlement Class in an electronic format for each person within the Settlement Class: name,

20   employment identification number, last-known residence mailing address, last-known telephone

21   number, social security number, and the dates employed by NVI as a non-exempt employee in

22   California during the Class Period. The Settlement Administrator will keep this data confidential,

23   will not provide or otherwise share this data with Class Counsel, and will not use the information

24   for any purpose other than administration of this Settlement Agreement. NVI shall cooperate

25   with and provide additional reasonably available information to the Settlement Administrator

26   necessary for the purpose of giving notice to the Class Members, allocating and distributing the

27   settlement amounts, and otherwise administering this Settlement Agreement.

28          9.       The Court finds that the Notice Packet, along with the related notification
                                                       4

       [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR PRELIMINARY APPROVAL OF
                               CLASS ACTION SETTLEMENT
               Case 5:19-cv-01485-SVK Document 49 Filed 04/29/20 Page 5 of 7




 1   materials, constitute the best notice practicable under the circumstances and are in full

 2   compliance with the laws of the State of California, the United States Constitution, and the

 3   requirements of due process. The Court further finds that the notifications fully and accurately

 4   inform the Settlement Class Members of all material elements of the proposed settlement, of the

 5   Settlement Class Members’ right to dispute their share of the settlement, of the Settlement Class

 6   Members’ right to be excluded from the Settlement Class, and of each Settlement Class

 7   Member’s right and opportunity to object to the settlement.

 8          10.     The Court hereby APPROVES the proposed Response Deadline of forty-five (45)

 9   calendar days from the initial mailing of the Notice Packet.

10          11.     The Court hereby APPROVES the proposed procedure for opting out of the

11   Settlement Class. The Class Notice shall state that Class Members who wish to exclude

12   themselves from the Settlement Class shall send a communication in writing to the Settlement

13   Administrator that clearly states the name of the Mendoza action and that the Class Member

14   wishes to be excluded from the Settlement (such requests for exclusion are also referred to as

15   “Opt Outs”). The communication shall state the Class Member’s name, current address, phone

16   number, last four digits of his or her social security number, and should be signed by the Class

17   Member or a lawful representative. The communication must be postmarked no later than the

18   Response Deadline. In order to validly request exclusion, Opt Outs must be completed in their

19   entirety in accordance with all instructions set forth herein and in the Class Notice. Any Class

20   Member who does not affirmatively opt out of the Settlement by submitting a timely and

21   complete Opt Out shall be bound by all of the Settlement’s terms, including those pertaining to

22   the release of Released Class Settlement Claims and, if an Aggrieved Employee, the release of

23   Released PAGA Claims, as well as any final judgment that may be entered by the Court, if the

24   Court grants final approval of the Settlement Agreement. The Settlement Administrator shall

25   send all Opt Outs to counsel for Defendant and Class Counsel. Notwithstanding the foregoing, if

26   a Class Member who is also an Aggrieved Employee opts out of the settlement, the Class

27   Member will still receive their share of the PAGA Settlement Amount, and will still be deemed

28   to have released all Released PAGA Claims, as defined in Paragraph 20.
                                                      5

       [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR PRELIMINARY APPROVAL OF
                               CLASS ACTION SETTLEMENT
               Case 5:19-cv-01485-SVK Document 49 Filed 04/29/20 Page 6 of 7




 1          12.     All reasonable costs of settlement and claims administration, including the

 2   mailing of Class Notice, shall be paid for as provided in the Agreement. Member who wishes to

 3   present an objection must submit it in writing to the Settlement Administrator within forty-five

 4   (45) calendar days from the date that the Class Notice is mailed to the Class Member, and submit

 5   it to the Court either by mailing to: Clerk of the Court, United States District Court, Northern

 6   District of California, San Jose Courthouse, 280 South 1st Street, San Jose, California 95113, or

 7   by filing in person at any location of the United States District Court, Northern District of

 8   California that includes a facility for civil filings, within forty-five (45) calendar days from the

 9   date that the Class Notice is mailed to the Class Member. The Objection must contain the full

10   name, current home (or mailing) address, and last four digits of the Social Security number of the

11   objector. The Objection must also state the name of the Mendoza action, that the Class Member

12   wishes to object to the Settlement, and clearly state the grounds for the objection. If an objector

13   wishes to be heard at the time of the hearing on final approval, their objection must also clearly

14   state the intention to appear at the final approval hearing. Within three (3) business days of

15   receipt of an Objection, the Settlement Administrator shall promptly provide a copy of the

16   Objection to all Parties’ counsel. The Settlement Administrator shall also present and submit any

17   timely Objections that it receives, to the Court, by way of declaration to be filed in advance of

18   the final approval hearing. The Parties’ counsel may file, at least five (5) court days before the

19   final approval hearing (or some other date as set by the Court), responses to any Objections.

20          13.     It is further ordered that pending further order of this Court, all proceedings in this

21   matter except those contemplated herein and as part of the settlement are stayed.

22          14.     All Parties are otherwise ordered to comply with the terms of the Agreement.

23          15.     The Agreement resolves all of the class and individual claims, as well as the

24   representative claim asserted under the Private Attorney Generals Act (the “PAGA”), California

25   Labor Code § 2698, et seq., contained in the operative Complaint and as set forth in Plaintiff’s

26   PAGA notices submitted to the California Labor and Workforce Development Agency.

27          16.     Jurisdiction is hereby retained over this Litigation and the Parties to the

28   Litigation, and each of the Settlement Class Members for all matters relating to this Litigation,
                                                        6

       [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR PRELIMINARY APPROVAL OF
                               CLASS ACTION SETTLEMENT
              Case 5:19-cv-01485-SVK Document 49 Filed 04/29/20 Page 7 of 7




 1   the Agreement, including (without limitation) all matters relating to the administration,

 2   interpretation, effectuation, and/or enforcement of the Agreement and this Order.

 3          IT IS SO ORDERED.

 4
 5
 6           April 29, 2020
     DATED: _______________                               ____________________________________
                                                          HON. SUSAN VAN KEULEN
 7                                                        UNITED STATES MAGISTRATE COURT
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      7

       [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR PRELIMINARY APPROVAL OF
                               CLASS ACTION SETTLEMENT
